EDWARDS, C.J.,
concurs.
|tI concur in the decision to reverse the trial court’s ruling to suppress the evidence. I write separately to express my concern over the growing menace of gun violence in our communities and my understanding of the extremely difficult position this violence has imposed upon our police officers. I am well aware of the dangerous circumstances with which our law enforcement officers are confronted each day. I am deeply grateful for their constant dedication to the seemingly impossible task of keeping our communities safe.
However, I have sworn to uphold the United States Constitution, and I believe that, under the circumstances of this case, I am obligated to reverse.